By the Court.
Daly, F. J.
The appellant insists that the judge should have decided whether this was or was not an averment of an account under the 158th section of the Code ; that if it were not, the plaintiff’s motion should have been denied, and that if it were, that the defendants should have been allowed time to furnish items upon terms. I do not see that this necessarily follows. A party may fail to establish the stating of an account, but that does not cut him off from any defence he may have upon the unsettled account. The two *170defences are not inconsistent. The statement of an account, says an old case (Drue v. Thorn, Alleyn R.), “ doth not alter the nature of the debt; it only recfueeth it to a certainty.” It admits the existence of a prior running account; and because a party relies upon the defence, that it was mutually adjusted, and the balance ascertained and fixed, and fails to prove it, he is not thereby precluded from falling back upon the accounts, and showing that there is, in fact, a claim or balance due to him. He would undoubtedly be precluded from doing so if his pleading were so framed as to show that he relied solely upon the defense of an account.stated, for that being made the sole issue, the other party might come unprepared to try any other. But a party might always join with an account stated a count for the original debt, and if he failed upon the one, he might recover upon the other, (1 Saunders on Pleading and Evidence, p. 42). In the present case, the Judge appears to have regarded the defendants’ answer as entitling them to prove an account stated, which raises an implied promise to pay the sum found, upon the mutual adjustment, to he due, or, failing in that, to show the existence of' a mutual account and indebtedness to them arising under it. It would have been entirely consistent with the defence of an account stated, for the defendants to have furnished a copy of the account upon which they meant to rely in the event of their failing to prove the stating of an account. They elected not to do so, and so cut themselves off from the right of giving any evidence to that effect, and limited themselves upon the trial to the proof of an account stated. The defendants having failed to deliver a copy of the account within the time which the Code allows after demand made, the plaintiff was entitled to an order precluding them from giving evidence of it.
It does not appear that the defendants asked for liberty to deliver a copy of their account then, upon terms ; but if they had, and the Judge had refused, it was a matter entirely in his discretion, which could not be reviewed upon appeal. The clause in the order that it should not be construed as precluding them from establishing the defense of-an account stated, was unobjectionable. It prevented the possibility of any misconstruction upon fhe trial as to the meaning of the order. As the defendants had precluded themselves from setting up any *171other defence, they could in no way be affected injuriously by it.
The order at Special Term should be affirmed.